Citation Nr: 0102607	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  97-13 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cancer of the prostate.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel







INTRODUCTION

The veteran had active service from July 1953 to June 1955.  

This case comes to the Board on appeal from a July 1996 
rating action by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas that denied service 
connection for the disability at issue.  


FINDINGS OF FACT

1.  Most of the appellant's service medical records are 
presumed lost and are unavailable for purposes of the 
adjudication of this claim.  Efforts undertaken by the RO to 
obtain these records from the National Personnel Records 
Center produced negative results.  

2.  Available service medical records show the veteran was 
treated for prostatitis during service.  

3.  Cancer of the prostate was not shown present in service 
and was first shown many years after service discharge.  

4.  The competent medical evidence is against the claim that 
the prostate cancer is related to his service or his service 
connected prostatitis.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
was not manifested to a compensable degree within the first 
postservice year, nor is it shown to be proximately due to or 
the result of service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In evaluating this case as a whole, the Board must also note 
that recently enacted legislation, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and  (ii) 
indicates that the disability or symptoms may be 
associated with the claimant's active military, 
naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to 
make a decision on the claim.  

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board finds that the RO has complied with the new 
requirements set out in the new law with respect to the 
veteran's claim.  The record shows that all pertinent medical 
records identified by the veteran have been obtained and that 
the current record is sufficient to properly decide this 
claim.  The veteran has also been provided an appropriate VA 
examination.  The veteran has been advised by the RO of the 
basis for the denial of this claim.  The veteran has neither 
indicated (nor is it shown) that additional favorable medical 
evidence or opinions are obtainable or exist.  Consequently, 
there is no need for additional evidentiary or procedural 
development under the revised law.  

When a veteran's service medical records are not available, 
VA's duty to assist, and the Board's duty to provide reasons 
and bases for its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule are heightened.  See 
Moore (Howard) v. Derwinski, 1 Vet. App. 401, 404 (1991).  As 
noted above, the VA must also make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In this case, there are few 
service medical records available as it appears that most of 
the appellant's records were lost or destroyed in the 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The claims file reflects that development 
efforts undertaken by the RO to obtain the appellant's 
service records from the NPRC were unsuccessful.  NPRC 
notified the RO that no medical records were available due to 
the 1973 fire.  A June 1996 medical report clearly indicates 
that the veteran is aware of this fact.  As a result, the 
Board finds there is no reasonable possibility of obtaining 
additional service medical records or other records pertinent 
to this claim. 

In any event, it is important to note that the critical issue 
in this case is whether the service connected condition has 
caused prostate cancer.  At no time has the veteran indicated 
that he had prostate cancer during his service.  Accordingly, 
additional service medical records, even if available, would 
not support the veteran's claim.  In this case, the RO has 
exceeded the requirements of the new legislation. 

The records obtained indicate treatment for cancer of the 
prostate beginning in 1990 (35 years after service).  The 
veteran reported receiving medical treatment for his service 
connected prostatitis before 1984, but has also stated that 
these records were no longer available.  The Board finds that 
medical evidence indicating treatment for prostatitis 20 to 
29 years after service will not support the veteran's claim 
for prostate cancer.  In any event, the veteran has indicated 
these records are not available.  Consequently, the Board 
finds no prejudice to the veteran in proceeding with this 
case at this time.
 
The veteran's service separation examination in June 1955 is 
of record.  It notes a history of a 1-1/2 week hospitalization 
earlier that year for prostatitis.  The examiner noted that 
there was no sequela present and he reported no abnormal 
findings on physical examination.  

In conjunction with his initial claim for service connection 
in November 1995, the veteran furnished information 
concerning available postservice medical treatment records.  
Based on the information furnished by the veteran, all 
identified records were obtained by the RO.  These records 
showed that beginning in 1984 that the veteran had complaints 
of and was treated for prostatitis.  The records obtained 
also indicate treatment for cancer of the prostate beginning 
in 1990.  The veteran reported receiving medical treatment 
before 1984, but has also stated that these records were no 
longer available.  

A June 1996 letter from a private physician showed that he 
had been treating the veteran for several years.  He reported 
a history of the veteran's service hospitalization for 
prostatitis as well as his postservice treatment for 
prostatitis and eventually cancer of the prostate.  He noted 
that the issue of whether there was a relationship between 
prostatitis and prostate cancer was under scientific 
investigation and that until that investigation was complete 
one could not substantiate or deny that these were related 
conditions.  

A rating action in July 1996 awarded service connection and a 
noncompensable rating for prostatitis.  The same rating 
action denied service connection for carcinoma of the 
prostate on the basis that it was not shown in service or 
within one year of service discharge.  It was found that 
there was no relationship shown between the service-connected 
prostatitis and the claimed carcinoma.  The veteran disagreed 
with the denial and the current appeal ensued.  

In his substantive appeal of April 1997, the veteran argued 
that it was his feeling that his service-connected 
prostatitis had caused his carcinoma of the prostate.  He 
furnished no medical evidence or opinion to support this 
view.  

In February 1998, the RO requested that an appropriate VA 
examiner review the veteran's claims folder, conduct an 
examination, and provide a medical opinion as to whether it 
is as least as likely as not that the veteran's prostate 
cancer is related to his service-connected chronic 
prostatitis.  The examiner was asked to consider the June 
1996 letter from the private physician in rendering his 
opinion.  

In a VA genitourinary examination in March 1998, the examiner 
provided a medical history of the veteran's prostate 
condition.  He then detailed his examination findings and 
reported a diagnosis of cancer of the prostate, status 
postoperative with incontinence and erectile dysfunction.  He 
then opined that the veteran's chronic prostatitis was not 
related to his cancer of the prostate and that his cancer of 
the prostate was not a service-connected disability.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service or when proximately due to or the result of service- 
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 (2000).  Service 
incurrence may be presumed for certain diseases, including 
possibly cancer of the prostate, when manifest to a 
compensable degree within the initial post-service year.  38 
U.S.C.A. §§ 1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309 
(2000).  

The Board has considered the veteran's claim in this case in 
light of the absence of most his service medical records.  
However, the Board notes that despite the absence of these 
records, service connection has been granted for prostatitis 
based on service incurrence. The medical evidence of record 
clearly shows that the onset of cancer of the prostate was 
many years after service discharge and there is no competent 
medical evidence to relate the veteran's prostate cancer to 
service or a service incident on a direct or presumptive 
basis.  

With respect to the veteran's claim for service connection 
for prostate cancer as secondary to his prostatitis, this 
claim does not rest on service medical records, but rather on 
competent medical evidence or opinion supporting the claimed 
relationship between prostatitis and prostate cancer.  In 
evaluating the probative value of competent medical evidence, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases. 

The veteran's principal argument in this case is that his 
service-connected prostatitis 
caused his prostate cancer.  However, there is no competent 
medical evidence to support this theory of entitlement.  The 
June 1996 letter from the private physician merely suggests 
the possibility of a relationship, but goes on to point out 
there is no scientific proof supporting such relationship and 
that the investigation into this issue continues.  This 
opinion does not support the veteran's claim, but merely 
supports the determination that such a theory can not be 
substantiated or denied.

In resolving this ultimate issue, the Board is mindful to the 
doctrine of reasonable doubt.  As the Court has written:  

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks he should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id.  (Citing Santosky v. Kramer, 455 U.S. 745, 
754-55 (1992)).  As currently codified, the law defines the 
"benefit of the doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 1991).

The June 1996 report is not the only piece of medical 
evidence in this case.  In March 1998, a VA physician 
reviewed the veteran's records, examined the veteran, and 
then opined that there was no relationship between the 
prostatitis and the prostate cancer.  The Board believes that 
this opinion is entitled to great probative weight.  The 
examiner has the opportunity to review the record and examine 
the veteran.  He has also provided a rational to this 
opinion.  As a result, the preponderance of the evidence is 
against the claim for service connection on a secondary 
basis.  

The Board has considered the veteran's contentions with 
respect to the alleged relationship between prostate cancer 
and his service-connected prostatitis, but the veteran, as a 
layman is not competent to establish a medical nexus between 
the claimed disability and service or his service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this case, the medical evidence, as a whole, does not 
support the veteran's claim.  



ORDER

Service connection for prostate cancer on a direct or 
secondary basis is denied.  


		
	John J. Crowley
Acting Member, Board of Veterans' Appeals




 

